DETAILED ACTION

Notice to Applicant
	This communication is in response to the Request for Continued Examination for Application 15/391,552 filed 04/04/2022 and the arguments therein. 
Claims 1, 6 and 14 are amended;
Claims 2 and 8 have been cancelled; and
Claims 1, 3-7 and 9-21 are currently pending and considered herein.

Allowable Subject Matter
Claims 1, 3-7 and 9-21 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per independent claims 1, 6 and 14, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many specific limitations in combination as specifically recited in the claim spanning over a page in length and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
U.S. 2018/0089976 A1 to Yarlagadda et al., hereinafter “Yarlagadda”,  U.S. 2017/0242970 A1 to Fink et al., hereinafter “Fink,” U.S. 2007/0118399 A1 to Avinash et al., hereinafter “Avinash,” U.S. 2018/0144092 A1 to Flitsch et al., hereinafter “Flitsch” and U.S. 2011/00932449 A1 to Holmes et al., hereinafter “Holmes.”
The proposed amendments clarify the distinctions of claims and combination thereof in contrast to the teachings of the relevant prior art and as discussed in the Office Action dated 10/07/2021. Yarlagadda relates to environmental exposure and input analyses and associated health risks. Fink is directed to determining correlation between medical symptoms and environmental factors. Avinash describes a system for integrated learning and healthcare informatics. Flitsch relates to biomedical sensing methods and the detection of lung cancer states. Holmes is directed to an integrated health data capture and analysis system. However, the prior art of record fail to disclose, in combination or otherwise, the full scope of the lengthy independent claims. The references fail to explicitly describe the claimed “determining, at a device, based on the medical-related information and the environmental factor, that an exposure to the environmental factor at the location of the individual exceeds a safety threshold posing poses a medical risk to the individual based on the predisposition unique to the individual linked with the environmental factor; and automatically initiating, at a device, a medical order in the record-keeping database for the individual related to the exposure to the environmental factor based on determining the exposure to the environmental factor at the location of the Page 2 of 15Application No. 15/391,552 Reply to Office Action of: October 07, 2021 individual exceeds the safety threshold posing a medical risk to the individual based on the predisposition unique to the individual” and the myriad configurations thereof, as narrowly recited by the independent claims. 
Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined as covering performance in the mind. The Applicant argues at pages 9-16 of Remarks dated 04/04/2022 an improvement to the conventional technology and there is an integration of the judicial exception into a practical application of the abstract idea. The Examiner agrees. Furthermore, the current limitations are akin to the technology from Examples 40 and 42 in the Revised PEG from October of 2019. In addition, the claim limitations amount to “significantly more” than the abstract idea. For at least these reasons, the claims are patent eligible under 35 U.S.C. §101.
Based on the specific language and steps detailed in the amended claims, the evidence presented above and Applicant’s Remarks dated 04/04/2022, 1, 3-7 and 9-21 are allowable.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686